                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                  UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10    NATIONSTAR MORTGAGE LLC,                                Case No.:    2:17-cv-00713-JAD-NJK
                                                            11                                   Plaintiff,
                                                                                                                         STIPULATION   AND    ORDER     FOR
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    v.                                                     EXTENSION OF TIME TO RESPOND TO
                                                                                                                         MOTION TO DISMISS [ECF NO. 23]
                      LAS VEGAS, NEVADA 89134




                                                            13    THUNDER PROPERTIES, INC.,
AKERMAN LLP




                                                                                                                         [FIRST REQUEST]
                                                            14                                   Defendant.
                                                            15

                                                            16            Plaintiff Nationstar Mortgage LLC (Nationstar) and Defendant Thunder Properties, Inc.,

                                                            17   (Thunder), by and through their respective counsel of record, hereby stipulate and agree to the

                                                            18   extension of Nationstar's deadline to respond to Thunder's motion to dismiss [ECF No. 23], currently

                                                            19   set for Tuesday, July 16, 2019. The parties agree that Nationstar shall have up to and including Friday,

                                                            20   August 2, 2019, to file its response. The parties request the extension to allow Nationstar to depose

                                                            21   third-party Hampton & Hampton before responding to Thunder's motion to dismiss. Depending on

                                                            22   the information learned in the deposition, the parties may resolve the issues raised in Thunder's motion

                                                            23   without the need for court involvement. Hampton & Hampton's deposition is currently scheduled for

                                                            24   July 29, 2019, which date has been coordinated with all counsel and Hampton & Hampton's witness

                                                            25   at the earliest date convenient for all involved.

                                                            26   …

                                                            27   …

                                                            28   …
                                                                                                                     1
                                                                 49459389;1
                                                             1            This is Nationstar's first request for an extension of this deadline, and is not intended to cause

                                                             2   any undue delay or prejudice to any party.

                                                             3            DATED July 16th, 2019.

                                                             4

                                                             5    AKERMAN LLP                                             ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                             6    /s/ Donna M. Wittig                                     /s/ Timothy E. Rhoda
                                                             7    MELANIE D. MORGAN, ESQ.                                 ROGER P. CROTEAU, ESQ.
                                                                  Nevada Bar No. 8215                                     Nevada Bar No. 4958
                                                             8    DONNA M. WITTIG, ESQ.                                   TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar. No. 11015                                   Nevada Bar. No. 7878
                                                             9    1635 Village Center Circle, Suite 200                   9120 West Post Road, Suite 100
                                                                  Las Vegas, Nevada 89134                                 Las Vegas, Nevada 89148
                                                            10
                                                                  Attorneys for Plaintiff Nationstar Mortgage             Attorneys for Defendant Thunder Properties,
                                                            11    LLC                                                     Inc.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14                                                   IT IS SO ORDERED.
                                                            15

                                                            16

                                                            17                                                   UNITED STATES DISTRICT COURT JUDGE
                                                            18
                                                                                                                                  7/18/2019
                                                            19                                                   DATED
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 49459389;1
